Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 1 of 15 PageID #: 2613



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

            -against-                               MEMORANDUM & ORDER
                                                    89-CR-0229-2(JS)
GERALDO VEGA,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Erin Argo, Esq.
                    U.S. Attorney’s Office
                    Eastern District of New York
                    271 Cadman Plaza East
                    Brooklyn, New York 11201

For Defendant:              Matthew W. Brissenden, Esq.
                            Matthew W. Brissenden, P.C.
                            666 Old Country Road, Suite 501
                            Garden City, New York 11530

SEYBERT, District Judge:

            Defendant Geraldo Vega (“Defendant”) seeks a reduction

of   his   sentence,    pursuant      to   the   First   Step   Act,   18    U.S.C.

§ 3582(c)(l)(A),       in    light   of    health   concerns    surrounding     the

COVID-19 pandemic, his age, his underlying medical conditions, and

Federal Correction Institute Fort Dix’s (“FCI Fort Dix”) pandemic

response.     (Mot., D.E. 777; Suppl. Mot., D.E. 778.)                      For the

reasons set forth below, the motion is GRANTED.

                                     BACKGROUND

I.    Factual and Procedural History

            The Court presumes familiarity with the facts that have

been recited in prior orders and decisions from this Court and the
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 2 of 15 PageID #: 2614



Second Circuit.       See, e.g., United States v. Vega, 11 F.3d 309,

310-12 (2d Cir. 1993).           By way of brief background, Defendant was

arrested    in    1985     by   state     authorities       for   narcotics-related

offenses.      He was released on bond but failed to appear at trial.

He was thereafter convicted in absentia on multiple state narcotics

offenses and sentenced by the state court in absentia to a term of

twenty-five years to life imprisonment (the “State Sentence”).

               Defendant    continued      with    the      narcotics    organization

until his arrest in 1988.              In 1989, a federal grand jury indicted

Defendant,       alongside      many     others,       on   various     racketeering,

narcotics, firearms, and money-laundering offenses, among others,

arising out of the distribution of hundreds of kilograms of heroin

and for Defendant’s role as second-in-command within the narcotics

organization.       Defendant, and others, proceeded to trial before

the Honorable Arthur D. Spatt.1             After sitting through two-thirds

of    trial,    Defendant       pled    guilty    to    a   one-count    superseding

information that charged him with conspiracy to distribute and to

possess with intent to distribute more than 100 grams of heroin

and more than 500 grams of cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(B) and 846.                On November 15, 1991, Judge Spatt

sentenced Defendant to 360 months’ incarceration, to be served

consecutively to the State Sentence.




1   This matter was reassigned to the undersigned on June 30, 2020.


                                            2
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 3 of 15 PageID #: 2615



           In September 2010, the state court vacated the State

Sentence under New York State’s 2004 Drug Law Reform Act and

resentenced Defendant to an effective sentence of fifteen years.

(State Order, Ex. C to Def. Mot., D.E. 777-4.)               In vacating the

State Sentence, the state court noted that Defendant, who was then

54 years old and suffered “severe hearing loss,” was “cited as a

mentor to other inmates, has taken many courses involving drug

counseling and has worked assisting other inmates.”                 (Id. ¶¶ 2-

5.)

II.   FCI Fort Dix

           Defendant is currently incarcerated at FCI Fort Dix and

is expected to be released on July 18, 2028.                    See BOP.gov,

www.bop.gov/inmateloc/index.jsp (last visited Nov. 25, 2020).                  On

October 22, 2020 and November 19, 2020, Defendant advised the Court

as to the growing rate of reported COVID-19 positive inmates and

staff at FCI Fort Dix.        (Oct. 22, 2020 Ltr., D.E. 784 (noting 159

positive inmate tests at FCI Fort Dix); Nov. 19, 2020 Ltr., D.E.

785 (noting 417 inmates tested positive for COVID-19 at FCI Fort

Dix).)   According to the information maintained by the Bureau of

Prisons (“BOP”), as of November 30, 2020, FCI Fort Dix is listed

as having the highest number of positive COVID-19 cases among its

inmates, with 303 inmates and 28 staff members listed as “positive”

for   COVID-19    and   47    inmates   and   6   staff   members     listed   as

“recovered”      from   the   virus.        See   COVID-19   Cases,    BOP.gov,


                                        3
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 4 of 15 PageID #: 2616



http://www.bop.gov/coronavirus/ (last visited Dec. 1, 2020).                    By

letters dated November 24, 2020 and December 1, 2020, Defense

counsel advised that Defendant tested positive for COVID-19 and is

suffering from flu-like symptoms that vary in intensity. (Nov. 24,

2020 Ltr., D.E. 786; Dec. 1, 2020 Ltr., D.E. 787.)

III. Defendant’s Medical Conditions and Post-Sentencing Conduct

            Defendant is 65 years old and has been incarcerated for

32 years.       As reflected in his medical records, Defendant is

designated as a “Chronic Care” inmate and suffers from hearing

loss and various ailments, including hypertension, hyperlipidemia,

mitral valve prolapse, and anemia.            (Oct. 2. 2016 Recs., Ex. F to

Def. Mot., D.E. 777-7 (noting mitral valve prolapse (moderate

degree)); Mar. 20, 2018 Rec., Ex. H to Def. Mot., D.E. 777-9

(noting history of asthma and high blood pressure); Nov. 5, 2018

BOP Recs., Ex. G to Def. Mot., D.E. 777-8 (noting “Chronic Care”

visit and diagnosis of anemia and vitamin B12 deficiency); Feb. 6,

2020    Rec.,   Ex.   K   to   Def.   Mot.,    D.E.   777-12   at    3     (noting

hyperlipidemia, hypertension, and hypotension); BOP Recs., Ex. M

to Def. Mot., D.E. 777-14, at ECF pp. 8-9 (noting cataract, hearing

loss, hyperplasia of prostate, degeneration of intervertebral

disc, vitamin B12 deficiency anemia, hyperlipidemia, hypertension,

spina   stenosis).)       Defendant    was    also    diagnosed     with    lumbar

stenosis and underwent back surgery in January 2020.              (St. Francis

Recs., Ex. I to Def. Mot., D.E. 777-10.) He suffered complications


                                       4
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 5 of 15 PageID #: 2617



and spent sixteen days in the hospital.            (Brissenden Decl., D.E.

777-1, ¶ 12.)     Defendant ambulates with a cane, a back brace, and

compression garment and is housed on the first floor and a bottom

bunk due to his conditions and difficulties with stairs.                (Id. ¶

22; May 28, 2020 BOP Rec., Ex. L to Def. Mot., D.E. 777-13 (noting

back brace); Ex. M to Def. Mot. (noting hearing aid and cane).)

Defendant is also prescribed many different medications for these

conditions.      (Medication Summ., Ex. N to Def. Mot., D.E. 777-15.)

           While       incarcerated,   Defendant    has   become    a   “model

inmate”   and    has    participated   in,   and   led,   various   programs.

(Brissenden Decl. ¶ 9; Def. Certs., Exs. B and D to Def. Mot.,

D.E. 777-3 and 777-5, respectively; 2019 Def. Certs., Ex. C to

Def. Suppl. Mot., D.E. 778-3.)         Defendant also participates in the

BOP’s   UNICOR    program    and   submitted   letters    from   individuals

attesting to his character, including a letter from D. Siddiqui,

the Quality Assurance Manager for UNICOR at FCI Fort Dix, R.

Rodriguez, Defendant’s supervisor, and Defendant’s daughter.              (See

Support Ltrs., Exs. A and B to Def. Suppl. Mot., D.E. 778-1 and

778-2, respectively.)         Throughout his period of incarceration,

Defendant has two minor infractions, and as understood by the

Court, neither were for violence.          (Discipline Data, Ex. C to Def.

Reply, D.E. 780-3.)




                                       5
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 6 of 15 PageID #: 2618



                                           DISCUSSION

I.     Legal Standard

               “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”                          United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, No. 02-CR-0743, 2020 WL

497987, at *1 (S.D.N.Y. Apr. 6, 2020)).                    The First Step Act, which

modified      18    U.S.C.      §     3582(c),     allows    a    court   to    modify   a

defendant’s sentence upon a motion of either (i) the Director of

the BOP, or (ii) the defendant “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden    of       the   defendant’s         facility,      whichever     is    earlier.”

18 U.S.C. § 3582(c)(1)(A).

               Under     the    statute,      courts    have      discretion    to   grant

compassionate          release      when     there   are    (1) “extraordinary         and

compelling reasons” that warrant a sentence reduction, (2) the

sentence       reduction         is       “consistent      with    applicable        policy

statements      issued     by       the    Sentencing    Commission,”      and    (3) the

sentence reduction “is supported by the factors set forth in

18 U.S.C. § 3553(a).”               United States v. Canales, No. 16-CR-0212,

2020     WL    2319294,        at     *2    (S.D.N.Y.      May    9,    2020)    (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).


                                               6
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 7 of 15 PageID #: 2619



             District    courts   may       consider   “the   full    slate    of

extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

‘applicable’     to     compassionate        release   motions     brought     by

defendants [as compared to those brought by the BOP], Application

Note 1(D) cannot constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling”).                “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                 Id. at 237-

38 (quoting 28 U.S.C. § 994(t)) (emphasis and alteration in

original).

             Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

discretion, compassionate release is not warranted because Section

3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                United

States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).            A defendant “bears the burden of

showing   that   his    release   is    justified.”       United      States   v.




                                        7
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 8 of 15 PageID #: 2620



Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

II.   Analysis

             The parties do not dispute that Defendant exhausted his

administrative remedies.      The Court thus turns to the merits.

      A. Extraordinary and Compelling Reasons

             Defendant argues his rehabilitation, age, underlying

health   conditions,    and   FCI   Fort   Dix’s   pandemic   response   are

“extraordinary and compelling” reasons that justify his release.

(See generally Brissenden Decl.; Def. Reply, D.E. 780.)                    If

released, Defendant will reside at his daughter’s apartment in

Hackensack, New Jersey to recover2 (Dec. 1, 2020 Ltr. at 6) and

will ultimately live in Brooklyn, New York with his Daughter’s

mother, where he will seek medical care (Revised Def. Comp. Release

App., Ex. Q to Brissenden Decl., D.E. 777-18, at ECF p. 7).              The

Government opposes the Motion and argues that Defendant’s medical

conditions “do not rise to the level identified in the Guidelines

that would, by themselves, require release,” and, in any event,

“Fort Dix Low has ensured that [Defendant] has received regular




2 His daughter will live with her mother while Defendant recovers
and will be available to assist. (Dec. 1, 2020 Ltr. at 6.)



                                      8
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 9 of 15 PageID #: 2621



medical care, surgery where indicated,” and medications, among

other things.3     (Gov’t Opp., D.E. 779, at 9-10.)

            Upon a review of the submissions, the Court finds that

the unique facts here establish “extraordinary and compelling

reasons”    to     modify    Defendant’s      sentence.           18    U.S.C.

§ 3582(c)(1)(A)(i); United States v. Rice, No. 83-CR-0150, 2020 WL

4505813, at *3 (S.D.N.Y. Aug. 5, 2020).              Under the standards

provided by the Centers for Disease Control and Prevention (the

“CDC”), Defendant’s age and underlying conditions place him at

risk of severe complications from COVID-19.            Older Adults, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Nov. 27, 2020) (noting

people between 65 and 74 years of age are 5 times more likely to

require hospitalization and 90 times more likely to die from

complications    due   to   COVID-19);     People   with   Certain     Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html                    (last

updated Dec. 1, 2020).      However, now that Defendant has contracted

COVID-19,   “the    Court   focuses   on    the   impact   of    COVID-19   on

[Defendant] and his ability to ‘provide self-care’ within the

correctional facility in light of his diagnosis.”               United States




3 The Government has not responded to any of Defendant’s subsequent
filings, including representations regarding FCI Fort Dix and
Defendant’s COVID-19 diagnosis.


                                      9
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 10 of 15 PageID #: 2622



v. Adams, No. 10-CR-0082, 2020 WL 4505621, at *3 (S.D.N.Y. Aug. 4,

2020).

              Here, given Defendant’s underlying health conditions,

“his recent COVID-19 infection, and the failure of the Bureau of

Prisons to prevent and control a COVID-19 outbreak at FCI Fort

Dix,” the Court finds that continued confinement “‘substantially

diminishes’ his ‘ability . . . to provide self-care.’”                United

States   v.    Mongelli,   No.   02-CR-0307,   2020   WL   6449237,   at   *3

(E.D.N.Y. Nov. 3, 2020) (quoting U.S.S.G. § 1B1.13 Application

Note 1(A)) (alteration omitted); United States v. Barajas, No. 18-

CR-0736, 2020 WL 3976991, at *9 (S.D.N.Y. July 13, 2020) (“But the

Court is not only evaluating Mr. Barajas’s application based on

his pre-existing conditions.        Rather, the Court must consider the

full record before it.      That includes Mr. Barajas’s recent COVID-

19 diagnosis and the highly disturbing circumstances surrounding

it.”).   Indeed, “there is no guarantee that [Defendant’s] symptoms

and medical needs will remain so minimal, especially given his

underlying condition[s],” Mongelli, 2020 WL 6449237, at *3, and

“some research, to date, at least indicates that the absence of

severe symptoms does not necessarily diminish the risk of long-

term health complications,” Barajas, 2020 WL 3976991, at *10

(citations omitted).       Given that there is “extraordinary little

[known] about the long-term prognosis for a patient diagnosed with

COVID-19,” the Court concludes that were Defendant “[c]onfined to


                                     10
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 11 of 15 PageID #: 2623



a small cell where social distancing is impossible,” he “cannot

provide self-care because he cannot protect himself from the spread

of a dangerous and highly contagious virus,” that, unfortunately,

he already contracted.4          United States v. Perez, 451 F. Supp. 3d

288, 293-94 (S.D.N.Y. 2020); see also United States v. Staats, No.

17-CR-0461, 2020 WL 6888224, at *2 (E.D. Pa. Nov. 24, 2020)

(granting compassionate release where a defendant tested positive

for    COVID-19      and   noting    that    “Fort    Dix    is    experiencing   an

uncontrolled         outbreak   of   COVID-19”       and    that   the   Government

“clearly [has] not protected [the defendant] and the 245 other

prisoners and 18 staff who contracted COVID-19”).                        For these

reasons,       the     Court    finds       “extraordinary         and   compelling

circumstances” warrant a reduction of Defendant’s sentence.

       B. The 3553(a) Factors

            The Court has considered the Section 3553(a) factors and

find    they    weigh      in   favor       of   release.          See   18   U.S.C.

§ 3582(c)(1)(A)(i); United States v. Harris, No. 15-CR-0445, 2020




4 Moreover, the “uncertainties” surrounding the long-term effects
of COVID-19 “coupled with the fact that [Defendant] has already
been infected once,” raises the “very real risk that re-exposure
to the virus could spell disaster for [Defendant], a risk that
appears to be heightened at” FCI Fort Dix.       Barajas, 2020 WL
3976991,   at  *10   (collecting   cases   where  courts   granted
compassionate release to a defendant who already contracted COVID-
19 because, for example, “it [was] uncertain whether [defendant]
[could] contract COVID-19 more than once, and the potential long-
term effects of the illness are still undetermined” when factoring
his health condition).


                                        11
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 12 of 15 PageID #: 2624



WL 5801051, at *2 (S.D.N.Y. Sept. 29, 2020) (considering the

Section 3553(a) factors and recognizing that, under Brooker, “when

assessing a motion brought directly by an imprisoned person rather

than by the BOP, the Court is constrained neither by U.S.S.G.

1B1.13’s enumeration of extraordinary and compelling reasons, nor

by its freestanding requirement that the defendant seeking release

not pose any danger to the community”).

               The Court does not make this decision lightly: Defendant

pled guilty to, and was sentenced for, serious crimes.                   Indeed, as

stated    by    Judge    Spatt,     who    “never    [saw]   anything    like   it,”

Defendant was “a major figure, second . . . in this horrendous

drug     operation      which    caused    murder,    maiming,     kidnapping    and

destruction . . . .”            (Sent’g Tr., Ex. E to Gov’t Opp., D.E. 779-

5, at 40:13-14, 42:4-7.)            It is thus true that the “severity of

[Defendant’s]        conduct        remains     unchanged,”        however,      the

“environment where [he] is serving his sentence” has certainly

changed.       United States v. Zukerman, 451 F. Supp. 3d 329, 336

(S.D.N.Y. 2020) (“When the Court sentenced [Defendant], the Court

did not intend for that sentence to ‘include incurring a great and

unforeseen risk of severe illness or death’ brought on by a global

pandemic.” (quoting United States v. Rodriguez, No. 03-CR-0271,

451 F. Supp. 3d 392, 407 (E.D. Pa. Apr. 1, 2020))).                 Defendant has

been incarcerated for nearly 32 years, which is “substantial . .

.   as   befits    the    nature     and    circumstances     of   the   offense.”


                                           12
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 13 of 15 PageID #: 2625



Mongelli, 2020 WL 6449237, at *3.           The Court’s determination that

“extraordinary and compelling” reasons justify a modification of

Defendant’s    sentence    “undercut    the   possibility   that   a   longer

sentence would be necessary to reinforce principles of deterrence:

the position in which [Defendant] finds himself is both unique and

unfortunate,    and   no   right-minded       observer   would   regard   his

release, at this juncture and under these circumstances, as a

windfall.”    Id.

             Moreover, Defendant has taken significant steps towards

rehabilitation and “evidence of postsentencing rehabilitation may

be highly relevant to several of the § 3553(a) factors that

Congress has expressly instructed district courts to consider at

sentencing.”     Pepper v. United States, 562 U.S. 476, 491 (2011).

The Court credits Defendant’s 32-year disciplinary record and

notes that “the absence of any disciplinary infraction related to

violence or drug use, demonstrates that he is unlikely to commit

future criminal acts or pose a danger to the community.”               United

States v. Yu, No. 90-CR-0047, 2020 WL 6873474, at *5 (S.D.N.Y.

Nov. 23, 2020).        Therefore, the period of incarceration that

Defendant has already served, with the forthcoming period of

supervised release, is sufficient but not greater than necessary

and complies with the purposes of sentencing under Section 3553(a).




                                       13
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 14 of 15 PageID #: 2626



                                 CONCLUSION

            For the reasons stated herein, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(D.E. 777 and D.E. 778) is GRANTED.           The Court hereby orders that:

      (1)   Defendant’s sentence is modified to time served, with

            the remainder of the sentence he would otherwise have

            served (as calculated by the BOP) to be served on

            supervised release, a special condition of which is that

            Defendant shall be in home confinement with electronic

            monitoring during his period of supervised release,

            except as necessary for his receipt of medical care; and

      (2)   Defendant’s    release     is     conditioned     on    his   testing

            negative for COVID-19.          He shall remain in isolation at

            FCI   Fort   Dix   until   he     is    medically      cleared   under

            applicable CDC guidelines.            Once Defendant is medically

            cleared, he is to be released from FCI Fort Dix’s custody

            immediately to begin his home confinement; and

      (3)   Defendant will continue to be subject to the previously

            imposed term(s) of supervised release, including all

            standard,     mandatory,        and     special     conditions      of

            supervision delineated at sentencing by the Court; and




                                       14
Case 9:89-cr-00229-JS Document 788 Filed 12/02/20 Page 15 of 15 PageID #: 2627



      (4)   Within one week of his release, Defendant shall call

            Probation to schedule an appointment.




                                          SO ORDERED.


                                          /s/_JOANNA SEYBERT     __
                                          Joanna Seybert, U.S.D.J.

Dated: December   2 , 2020
       Central Islip, New York




                                     15
